Citation Nr: 1642618	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2014, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an August 2015 Order, the Court granted the parties' Joint Motion for Remand and remanded the matter to the Board for development consistent with the Joint Motion.

In November 2015, the Board again denied the Veteran's claim for an increased rating.  The Veteran appealed the Board's decision and in August 2016 a Joint Motion for Remand (Joint Motion) was granted that remanded the matter to the Board for development consistent with the Joint Motion.

The Veteran testified at a videoconference hearing in November 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  

The Board notes that in July 2010 treatment records, a VA doctor noted that the Veteran was "plagued by [left] wrist pain," and that his wrist was nontender, but had decreased strength and sensation.  In a 2014 VA examination, the examiner noted functional impairment of the Veteran's left wrist that resulted in less movement than normal, weakened movement, and pain on movement.  The examiner also reported left wrist flexion muscle strength of 3/5 (active movement against gravity) and left wrist extension muscle strength of 4/5 (active movement against some resistance).  Functional impact on the Veteran's work was stated to include the following: "He works in an office and the left wrist condition impacts his work.  He has to keep the left wrist elevated or it becomes painful.  The left wrist condition affects his productivity and job performance."

The 2016 Joint Motion asked "the Board to consider what other diagnostic codes might be separately applied to [the Veteran's] claim based on decreased strength and sensation, and also directed that Board to adequately discuss those symptoms under the extraschedular paradigm."  It also noted that the Veteran's difficulty sleeping due to pain should be discussed as possibly "exceptional."

The Veteran's disability is currently evaluated under Diagnostic Code (DC) 5299-5215 and is rated by analogy on limitation of motion of the wrist (DC 5215).  DC 5215 provides a maximum 10 percent rating for dorsiflexion less than 15 degrees.

A note for diagnostic codes 5205 through 5213 provides, however, that in all forearm and wrist injuries, under codes 5205 through 5213, "multiple impaired finger movements due to tendon tie up, muscle or nerve injury are to be separately rated and combined not to exceed rating for loss of use of the hand."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205 - 5213, Note. While a tendon tie up, muscle or nerve injury has not been diagnosed related to the Veteran's left wrist condition, the Board finds that based upon the presence of symptoms otherwise unaddressed by the Veteran's assigned diagnostic code, such as decreased sensation, and the Veteran's rating code being assigned by analogy, the Board finds that a medical opinion should be sought to determine whether the Veteran has a tendon tie up, muscle or nerve injury related to his service-connected left wrist condition that would otherwise contemplate these symptoms.  

The Board notes that the Veteran's complaints of decreased strength and sensation in his left wrist are, potentially, indicative of a disability picture that is beyond what is considered by the schedular criteria for a wrist disability, which focuses on symptoms of pain, limitation of range of motion, or possible ankylosis.  The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Director of Compensation is necessary.  38 C.F.R. § 3.321 (b)(1) (2015).  Thus, the claim should be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16  (2008), aff'd, 572 F.3d 1366  (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded");  38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals, left wrist fracture.  The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner should provide an opinion whether the Veteran's left wrist fracture residuals has resulted in a separate and distinct disability, such as a tendon tie up, muscle or nerve injury.  The examiner must state upon what specific evidence this determination is based.

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. Following the above, re-adjudicate the Veteran's claim to determine if any separately assigned ratings are warranted based upon the Veteran's service-connected left wrist disability.  

3. Afterwards, refer the claim to the Director of VA's Compensation Service for consideration of extraschedular ratings.  The Director should determine if the Veteran's service-connected left wrist fracture residuals, rated as 10 percent disabling warrants the assignment of an extraschedular rating at any point during the period of appeal, to include as due to symptoms of decreased strength and sensation as described by treatment records in July 2010 and credible statements made by the Veteran that the pain in his left wrist caused him to wake up periodically during the night, two to three nights per week.

4. Following the referral to the Director and his/her response, re-adjudicate the claim.  Should an extraschedular rating be denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




